Citation Nr: 1432518	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-21 685	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to September 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for PTSD and assigned an initial disability rating of 10 percent.  An April 2010 rating decision awarded an increased rating of 50 percent for PTSD, effective June 1, 2008.  Both assigned ratings remained on appeal, but the question of the proper rating prior to February 7, 2008, was decided by the Board in November 2012 and is no longer at issue here.

In March 2012, the Veteran appeared at a Travel Board hearing.  A transcript of that hearing is in the claims file.

In November 2012, a Board decision, in pertinent part, granted the appeal for a higher disability rating for PTSD prior to February 7, 2008, but denied the appeal for a disability rating higher than 50 percent for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in May 2013 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated that aspect of the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The issue of entitlement to TDIU on an extraschedular basis prior to October 2, 2009, and after October 5, 2011, is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to October 2, 2009, the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity as a result of such symptoms as difficulty in understanding complex commands, short-term memory problems, disturbances of motivation and mood, irritability, and difficulty in maintaining effective social relationships.

2.  During the period of October 2, 2009, to October 5, 2011, the Veteran's PTSD was characterized by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood, to include treatment for suicidal ideation with plan and extreme depression affecting the ability to function independently, appropriately and effectively.

3.  After October 5, 2011, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity as a result of such symptoms as difficulty in understanding complex commands, short-term memory problems, disturbances of motivation and mood, irritability, and difficulty in maintaining effective social relationships. 

4.  During the period of October 2, 2009, to October 5, 2011, the Veteran was unemployable due to his PTSD symptoms and was considered 70 percent disabled.

CONCLUSIONS OF LAW

1.  Prior to October 2, 2009, the criteria for a disability rating higher than 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2013).

2.  For the period of October 2, 2009, to October 5, 2011, the criteria for a 70 percent disability rating for PTSD, and no higher, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2013).

3.  After October 5, 2011, the criteria for a disability rating higher than 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2013).

4.  For the period of October 2, 2009, to October 5, 2011, the criteria for schedular TDIU were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in April 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Board finds that staged ratings are appropriate for the Veteran's PTSD, based on a period of more intense symptomatology during the appeals period.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

Although the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Facts and Analysis

The November 2012 Board decision granted an initial disability rating of 50 percent for PTSD prior to February 7, 2008.  The Veteran and his attorney appealed to the Court the question of entitlement to a disability rating in excess of 50 percent for PTSD and a JMR was issued.  It is this issue, along with the embedded issue of entitlement to TDIU, which remains before the Board.

Prior to February 2008

The record shows that the Veteran has been receiving both outpatient and inpatient VA treatment for PTSD since June 2005, when he complained of flashbacks of Vietnam triggered by the current war in Iraq.  His symptoms included nightmares, irritability, anger, and flashbacks.  His mental health providers assigned an initial GAF score of 55 and prescribed medication and ongoing counseling, in both individual and group settings.  

The Veteran was provided a VA psychiatric examination in May 2007, at which time the examiner noted a history of combat service in Vietnam.  Current symptoms included a depressed mood, irritability, anxiety, excessive worry, and loss of interest in most activities.  He also reported flashbacks, nightmares, and intrusive memories of his combat experiences.  He currently lived with his wife, and maintained contact with his extended family members.  After service separation, the Veteran worked as an auto mechanic and for the railroad, but stopped working in 2000 due to health problems.  Objective evaluation showed that the Veteran was alert, fully oriented, appropriately groomed, and cooperative.  His mood was angry and depressed; he had a remote history of violent outbursts but denied any current homicidal or suicidal thoughts or plans.  He reported hearing "sounds of war" but did not have any visual hallucinations or delusions.  He reported problems with short-term memory, but exhibited normal thought and speech processes and fair insight and judgment.  The examiner diagnosed PTSD and assigned a GAF score of 65.  The examiner offered the opinion that the Veteran was unemployable based on inability to perform routine repetitive tasks, interact appropriately with co-workers, or receive supervision from bosses.

The Veteran was hospitalized at a VA medical center for nine days in November 2007 following a report of suicidal thoughts, along with a plan.  At admission, his GAF score was recorded as 40, with an improvement to 60 by the time of discharge.  The Veteran was hospitalized again for PTSD between February and May 2008, for which a temporary total (100 percent) disability rating was assigned.  At the time of his admission, his symptoms included anger, irritability, nightmares, flashbacks, depressed mood, and occasional auditory hallucinations.  His GAF score was 48 at admission, and 55 at discharge. 

The Veteran's wife and friend submitted written statements in 2008 attesting to experiences with the Veteran including angry outbursts, avoidance of crowds, and irritability.  They stated that these symptoms had recently gotten worse.  One friend of the Veteran reported witnessing the Veteran having a flashback in 2007.

The Board decision of November 2012 awarded an initial disability rating of 50 percent prior to February 7, 2008; the question remaining is whether a still higher disability rating is warranted for this period.  The Board finds that it is not.

Between the date of claim and February 7, 2008, the Veteran's PTSD was manifested by symptoms which included nightmares, flashbacks, and uncontrolled anger and irritability.  The record shows that he was briefly hospitalized in November 2007 for suicidality and was considered for that time period to have major impairment, reflected in the GAF score of 40; however, the Veteran's overall disability picture between the date of claim and February 2008 was one of moderate disability, as shown by GAF scores over 50 for the vast majority of the period.  In assessing the proper rating to be assigned, the Board looks to the disability picture as a whole, irrespective of occasional brief worsening of one or more specific symptoms.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007)) (arguing that variable symptoms do not warrant a higher disability rating where the disability picture as a whole remains consistent with a lower rating).  

Although the May 2007 VA examiner felt the Veteran was unemployable as a result of his PTSD symptoms, the disability picture was not one of deficiencies in most areas such as work, family, and thought processes.  Therefore, a rating higher than 50 percent for PTSD was not warranted, although consideration should be given to entitlement to TDIU during that time period, as discussed in the Remand portion below.

Since June 1, 2008

The Board notes the Veteran has been granted a temporary rating of 100 percent effective February 7, 2008, to May 31, 2008, for a period of hospitalization and treatment for his service-connected disability beyond 21 days.  See 38 C.F.R. § 4.30.  As the effective dates of this award are not at issue, these dates will not be considered by the Board at the present time.

The Veteran was provided another VA examination in July 2009.  At that time, he reported symptoms including poor sleep, nightmares, flashbacks, depression, limited interest in social activities and avoidance of crowds.  He continued to struggle with anger and irritability.  He was still living with his wife and was not working due to health problems.  Objective evaluation showed the Veteran as alert, oriented, and casually dressed and groomed.  He was cooperative with the examiner, maintained good eye contact, and appeared tired.  He denied any suicidal or homicidal ideas and his cognitive function, insight, and judgment were good.  While he reported having audio and visual hallucinations, there was no overt psychosis evident.  The examiner assigned a GAF score of 53 and assessed the Veteran's prognosis as guarded.

The Veteran was briefly hospitalized for extreme depression suicidal ideation in early October 2009 when he was deemed to be a threat to himself.  On admission to the hospital his GAF score was 35.  He reported that he had been off his medication for a few weeks.  After 5 days of inpatient treatment, his depression improved and he returned to feeling confident and sleeping normally.  At that time, he was discharged and returned home to live with his wife.  The GAF score assigned at discharge was 70.  By the end of October 2009, he was participating in therapy again and had been assigned a GAF score of 50.  By late November 2009, his mood had improved even further, his wife stated that he was much calmer, and his provider gave him a GAF score of 58.

The Veteran underwent another VA psychiatric examination in June 2011, where he reported current symptoms of social isolation, emotional numbing, nightmares, flashbacks, and poor sleep, as well as poor concentration, memory, and anger control.  He had experience some suicidal thought recently, but no homicidal thought, delusions, or aggression.  He lived with his wife, who managed his finances because of his concentration problems, and assisted him with activities of daily living because of his physical health issues.  On objective evaluation, he was alert and oriented, with good hygiene and grooming, and normal speech, insights, and thought processes.  His judgment appeared to be within normal limits and there was no evidence of hallucination.  The examiner assessed his PTSD as chronic and moderate, with an associated diagnosis of depression, also chronic and moderate.  The GAF score assigned was 40 and the examiner noted that the Veteran was unable to manage his finances due to poor concentration, was significantly isolated, and had greater stress in his personal relationships, all of which indicated a worsening of symptoms compared to the prior examination.  

The Veteran was given another VA psychiatric examination in October 2011.  He was still married to his wife and still receiving medication and treatment at his local VA medical center.  He continued to have flashbacks, nightmares, and intrusive thoughts of Vietnam, and continued to avoid crowds, to be socially isolated, depressed, paranoid, hypervigilant, and anxious.  On objective evaluation, he was alert and oriented, properly groomed, and did not exhibit any inappropriate behavior.  He had mild memory loss and poor motivation and his mood was sad.  He had some suicidal ideation but no plans, and no homicidal ideation or plans.  He did not exhibit obsessive rituals or poor impulse control and his cognitive functioning was normal.  He denied any audio or visual hallucinations.  The examiner assigned a GAF score of 45 and found that the Veteran was competent to manage his financial affairs.  The examiner indicated that the Veteran's symptoms were best described as resulting in occupational and social impairment with reduced reliability and productivity.

The Veteran has continued to receive ongoing mental health treatment through VA.  Records of his treatment from 2011 through 2013 have shown largely consistent functioning with PTSD that is moderate in nature.  GAF scores have range from 51, for a brief period in June 2011, to 58, with a score of 55 consistently assigned since September 2011.  Treatment notes show that he has been participating in counseling with his wife and generally doing well, with only occasional outbursts of irritability due to family stress.  

At his March 2012 personal hearing, the Veteran and his wife testified that his PTSD resulted in recurrent suicidal thoughts, a depressed mood, and frequent angry outbursts.  The Veteran reported that he avoided social gatherings due to a fear of crowds, experienced flashbacks regularly, and regularly patrolled his house. 

In considering the question of entitlement to a disability rating in excess of 50 percent, the Board finds evidence of two specific periods of disability after June 1, 2008.  The Veteran experienced a period of worsened symptoms and correspondingly lower GAF scores being assigned by his treating providers and VA examiners between October 2, 2009 and October 5, 2011.  For that period of time, the Board finds that a higher disability rating of 70 percent is warranted, based on his severe depression, difficulties with cognitive functioning, and increased irritability in interacting with others.  The Veteran was briefly hospitalized for suicidal ideation in October 2009 and continued to suffer more severe symptoms for some time after his release, including at the time of the June 2011 VA examination.  The severity of the Veteran's PTSD for that time period more closely approximates one of 70 percent disabled.

Prior to October 2, 2009, there was no evidence of severe depression or suicidality.  Although it is likely that the symptoms did have onset at least a short time prior to that specific date, there is no evidence allowing the Board to pinpoint an earlier date of worsening.  Prior to October 2, 2009, the Veteran's treating mental health providers did not indicate a worsened disability picture and the July 2009 VA examiner assigned a GAF score of 53, indicative of moderate symptomatology.  He did not exhibit any severe depression, suicidality, or impairment of judgment or thought processes.  As such, the Board finds no basis for assigning a disability rating higher than 50 percent prior to October 2, 2009.

After October 5, 2011, the preponderance of the evidence is once again against a disability rating higher than 50 percent.  At that time, while the VA examiner assigned a GAF score of only 45, consistent with a more than moderate level of disability, the examiner also specifically indicated that the Veteran met the specific criteria for 50 percent disability, that is, occupational and social impairment with reduced reliability and productivity.  Even before the VA examination, the Veteran's mental health providers had assigned higher GAF scores of 55 and 58, and these evaluations continued after the VA examination.  In addition, the Veteran described himself as doing well and getting along better with his wife and family, with better results from his prescribed medication.  This evidence is consistent with a return to a 50 percent rating rather than a continuation of the 70 percent disability rating assigned prior to October 5, 2011.   

The Board acknowledges the Veteran's argument that he is entitled to a still higher disability rating and that this rating should be effective for the entire appeals period.  Moreover, the Veteran and his wife are considered competent and credible with respect to their report of his psychiatric symptoms and fluctuations of mood.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board accepts that the Veteran perceives his symptoms to be severe and has recognized the period of heightened symptomatology with the assignment of the staged rating.  Despite giving due consideration to the Veteran's statements, however, the Board finds that the medical evidence of treating providers and VA examiners is entitled to more evidentiary value with respect to the appropriate rating to be assigned for the Veteran's symptoms.  Treating mental health and VA examiners have additional training and expertise in dealing with mental health issues, as well as experience with the wide range of potential symptoms encompassed in the DSM and rating criteria which allow for a more informed and objective assessment of the Veteran's disability picture.  As such, the Board does not find that the evidence of record supports a disability rating higher than 70 percent at any point in the appeals period or higher than 50 percent after November 2011.  

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

In this instance, the Veteran meets the schedular criteria for TDIU during the time period of October 5, 2009 to October 5, 2011, when his PTSD was severe enough to warrant a 70 percent disability rating.  VA examiners and treating providers over the years have indicated that the Veteran is unemployable due to his PTSD, based on his inability to get along with co-workers or take direction from superiors and his tendency toward violent outbursts in the workplace.  As a result, the Board finds that the Veteran is entitled to TDIU for the time period when the schedular criteria were met.  The question of entitlement to TDIU on an extraschedular basis is addressed in the Remand section below.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, to include irritability, nightmares, violent outbursts, suicidal ideation, trouble concentrating, and flashbacks, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to a disability rating higher than 50 percent prior to October 2, 2009, is denied.

Entitlement to a disability rating of 70 percent for the period of October 2, 2009, to October 5, 2011, is granted, subject to the provision governing the award of monetary benefits.

Entitlement to a disability rating higher than 70 percent after October 5, 2011, is denied.

REMAND

As discussed above, the Veteran has been deemed unemployable by both VA examiners and treatment providers based on his prior history of violent outbursts in the workplace, difficulty concentrating, and inability to get along with coworkers.  The schedular criteria for TDIU, however, have been met only during the period of October 2, 2009, to October 5, 2011.  As such, consideration of entitlement to TDIU on an extraschedular basis is warranted for the remainder of the appeals period, to include a referral to the Director, Compensation and Pension Service.

The Board notes that for the period from October 5, 2011 through August 1, 2014, the Veteran was also service connected for diabetes mellitus, type II, rated as 10 percent disabling, for a combined disability rating of 60 percent.  Service connection for diabetes mellitus, type II, was severed effective August 1, 2014.  The effects of diabetes mellitus, type II, on the question of entitlement to TDIU on an extraschedular basis for the applicable time period should be considered in the referral opinion obtained.

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) for the period prior to October 2, 2009, and after October 5, 2011.  The Director should include consideration of the effect of diabetes mellitus, type II, rated as 10 percent disabling, for the period prior to October 2, 2009 and from October 5, 2011 through August 1, 2014.  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.  A supplemental statement of the case should be issued as required by regulation.)

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


